     Case: 3:19-cv-00271-NBB-JMV Doc #: 48 Filed: 10/05/20 1 of 1 PageID #: 670




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

SHAKEYIA D. JOYNER                                                                       PETITIONER

v.                                                                          No. 3:19CV271-NBB-JMV

STATE OF MISSISSIPPI                                                                   RESPONDENT


                          ORDER DENYING APPLICATION [45] FOR
                            CERTIFICATE OF APPEALABILITY

        The court has twice found that a certificate of appealability should not issue in this case. The

petitioner has, nonetheless, again requested one. For the reasons set forth in two previous rulings [34],

[43], the present application [45] is also DENIED.

        SO ORDERED, this, the 5th day of October, 2020.

                                                         /s/ Neal Biggers
                                                        NEAL B. BIGGERS
                                                        SENIOR U. S. DISTRICT JUDGE
